       Case 2:18-cv-02140-JAD-CWH Document 5 Filed 11/27/18 Page 1 of 4



 1   DANIELLE A. KOLKOSKI, ESQ.
     Nevada State Bar No. 8506
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     dakolkoski@wolfewyman.com
 5
     Attorneys for Defendant
 6   DITECH FINANCIAL LLC
 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10

11   THOMAS BROKAW, an individual, and                      Case No. 2:18-cv-02140-JAD-CWH
     CRYSTAL BROKAW, an individual,
12                                                          STIPULATION AND ORDER FOR
                             Plaintiff,                     EXTENSION OF TIME FOR
13                                                          DEFENDANT DITECH FINANCIAL
                 v.                                         LLC TO RESPOND TO PLAINTIFFS’
14                                                          COMPLAINT
     DITECH FINANCIAL LLLC, a
15   ForeignCompany, and EQUIFAX                                    (FIRST REQUEST)
     INFORMATIONSERVICES, LLC, a Foreign
16   Limited-Liability Company,
17                           Defendants.
18
19

20               IT IS HEREBY STIPULATED AND AGREED between Defendant, DITECH

21   FINANCIAL LLC (hereinafter, “DITECH”) and Plaintiffs, THOMAS BROKAW AND

22   CRYSTAL BROKAW by and through their undersigned attorneys, that DITECH shall have up to and

23   including December 19, 2018 to file a Response to Plaintiff’s Complaint as the parties are engaging in

24   potential early resolution.

25   ///

26   ///

27   ///

28   ///

                                                        1
     3221410.1
       Case 2:18-cv-02140-JAD-CWH Document 5 Filed 11/27/18 Page 2 of 4



 1               This is DITECH’s first request for an extension, and is not intended to cause any delay or

 2   prejudice to any party. Trial has not been set in this case yet.

 3   DATED: November 27, 2018                                   DATED: November 27, 2018

 4   WOLFE & WYMAN LLP                                          COGBURN LAW OFFICES
 5

 6
     By: /s/ Danielle A. Kolkoski                               By: /s/ Erik W. Fox
 7       DANIELLE A. KOLKOSKI, ESQ.                                ERIK W. FOX, ESQ.
         Nevada State Bar No. 8506                                 Nevada Bar No. 8804
 8       6757 Spencer Street                                       COGBURN LAW OFFICES
         Las Vegas, NV 89119                                       2580 St. Rose Parkway, Suite 330
 9
         Attorneys for Defendant                                   Henderson, Nevada 89074
10       DITECH FINANCIAL LLC                                      Attorney for Plaintiffs

11

12

13

14

15
                                                                Nov 28, 2018
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                            2
     3221410.1
       Case 2:18-cv-02140-JAD-CWH Document 5 Filed 11/27/18 Page 3 of 4



 1                                                     ORDER
 2               Based on the Stipulation of the parties, and good cause appearing therefore,

 3               IT IS HEREBY ORDERED, ADJUDGED AND DECREED that DITECH FINANCIAL

 4   LLC shall have up to and including December 19, 2018 to file a Response to Plaintiff’s Complaint .

 5               IT IS SO ORDERED.
 6               Dated this _____ day of _____ , 20_ .

 7
                                                      By:
 8
                                                                      DISTRICT COURT JUDGE
 9

10
     Submitted by,
11
     DATED: November 27, 2018
12

13   WOLFE & WYMAN LLP
14

15
     By:/s/ Danielle A. Kolkoski ____________
16      DANIELLE A. KOLKOSKI
        Nevada Bar No.: A. KOLKOSKI, ESQ.
17      6757 Spencer Street
        Las Vegas, NV 89119
18
        Attorneys for Defendant
19      DITECH FINANCIAL LLC

20

21

22

23

24

25

26
27

28

                                                            3
     3221410.1
       Case 2:18-cv-02140-JAD-CWH Document 5 Filed 11/27/18 Page 4 of 4



 1                                         CERTIFICATE OF MAILING
 2               On November 27, 2018, I served the foregoing STIPULATION AND ORDER FOR
 3   EXTENSION OF TIME FOR DEFENDANT DITECH FINANCIAL LLC TO RESPOND
 4   TO PLAINTIFFS’ COMPLAINT (FIRST REQUEST), by the following means to the persons
 5   as listed below:

 6                     a.      ECF System (you must attach the “Notice of Electronic Filing,” or list all

 7   persons and addresses and attach additional paper if necessary):

 8               Jamie S. Cogburn, Esq.                       jsc@cogburnlaw.com
                 Erik W. Fox, Esq.                            efox@cogburnlaw.com
 9               Attorneys for Plaintiff
10
                       b.      United States Mail, postage fully pre-paid (List persons and addresses.
11
     Attach additional paper if necessary):
12
                 Jamie S. Cogburn, Esq.
13               Nevada Bar No. 8409
                 Erik W. Fox, Esq.
14               Nevada Bar No. 8804
                 COGBURN LAW OFFICES
15               2580 St. Rose Parkway, Suite 330
                 Henderson, Nevada 89074
16

17               Attorneys for Plaintiff

18                                                            /s/ Jamie Soquena
                                                              Jamie Soquena
19                                                            An employee of Wolfe & Wyman LLP
20

21

22

23

24

25

26
27

28

                                                          4
     3221410.1
